Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 1 of 16 PageID 106



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

RUSSELL SIMMONS, JR.,

       Petitioner,

v.                                                            Case No.: 8:18-cv-583-T-27AEP
                                                     Criminal Case No.: 8:12-cr-219-T-27AEP
UNITED STATES OF AMERICA,

      Respondent.
___________________________________/

                                            ORDER

       BEFORE THE COURT are Petitioner Simmons’ Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence (cv Dkt. 1), Grounds of Arguments and Memorandum of

Law (cv Dkt. 2), the United States’ Response (cv Dkt. 6), Simmons’ Reply (cv Dkt. 7), and his

Court Ordered Response (cv Dkt. 17). Upon review, the § 2255 motion is DENIED.

                                        BACKGROUND

       In 2012, Simmons was indicted and charged with 32 counts related to a scheme to defraud

the United States Treasury Department by filing fraudulent federal income tax returns and

negotiating fraudulent tax refunds (cr Dkt. 1; cr Dkt. 44 at 16). He filed or caused the filing of

approximately 120 false returns and received refunds worth $1,176,787 for the 2010 tax year. (cr

Dkt. 44 at 21). He attempted to obtain $8.9 million in fraudulent refunds. (Id.). He pleaded guilty

pursuant to a written plea agreement to wire fraud (Count One) and aggravated identity theft

(Count Twenty-Four). (cr Dkts. 44, 102).

       At the change of plea hearing, Simmons stipulated to the plea agreement’s factual basis.

(cr Dkt. 102 at 37-41; cr Dkt. 44 at 16-21). He also confirmed that he understood the charges

                                                1
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 2 of 16 PageID 107



against him, had discussed his options with counsel, Stephen Crawford, and was fully satisfied

with counsel’s advice and representation. (cr Dkt. 102 at 9-11). He confirmed that no one had

threatened or forced him to plead guilty and that he was not promised anything independent of the

plea agreement. (Id. at 22). He acknowledged that, subject to a few exceptions, he waived his

appellate rights,1 and that by pleading guilty, he was giving up civil and constitutional rights,

including the right to a jury trial. (Id. at 20-23, 31-33). He further acknowledged that he faced a

maximum sentence of 20 years on Count One and a mandatory consecutive 24-month sentence on

Count Twenty-Four. (Id. at 23-24). The Court found that he entered his plea knowingly,

intelligently, and voluntarily, and he was adjudicated guilty. (Id. at 42-43; cr Dkts. 55, 59).

         With a total offense level of 34 and a criminal history category of I, Simmons faced a

guidelines range of 151-188 months. (cr Dkt. 113 ¶ 89). He objected to several paragraphs in his

presentence investigation report (PSR) relating to the assets seized and enhancements based on the

amount of loss, the production of an unauthorized access device, the number of victims, and the

vulnerable status of the victims. (cr Dkt. 113 at 18-19).




         1
          The plea agreement included a “Waiver of Right to Appeal and Right to Collaterally Challenge the
Sentence.” (cr Dkt. 44 at 14). Simmons agreed

             that this Court has jurisdiction and authority to impose any sentence up to the statutory
             maximum and expressly waives the right to appeal [his] sentence or to challenge it
             collaterally on any ground, including the ground that the Court erred in determining the
             applicable guidelines range pursuant to the United States Sentencing Guidelines, except
             (a) the ground that the sentence exceeds [his] applicable guidelines range as determined by
             the Court pursuant to the United States Sentencing Guidelines; (b) the ground that the
             sentence exceeds the statutory maximum penalty; or (c) the ground that the sentence
             violates the Eighth Amendment to the Constitution; provided, however, that if the
             government exercises its right to appeal the sentence imposed . . . then [he] is released from
             his waiver and may appeal the sentence . . . .

          (Id. (emphasis in original)). At the change of plea hearing, the United States “agree[d] to strike the language
relating to collateral challenge.” (cr Dkt. 102 at 20).

                                                           2
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 3 of 16 PageID 108



       At sentencing, Crawford argued that the Court should impose an enhancement based on

actual loss in the amount of $1,890,660, rather than intended loss in the amount of $8.9 million,

and challenged the United States’ ability to calculate the amount. (cr Dkt. 105 at 6-7, 11-12). The

United States called two witnesses to testify about the loss amount investigation and analysis. (Id.

at 12-30). The Court found that the United States proved a loss exceeding $7 million to support a

20-level enhancement. (Id. at 33-36). Simmons’ objection that the unauthorized device

enhancement was inappropriate because the electronic filing of taxes “blends” the crime with the

specific offense characteristic was overruled. (Id. at 36-37, 40-41). The Court also overruled his

objection that the United States was the only victim, that other victims were deceased and therefore

not vulnerable or elderly, and that the United States had not shown that the victims were elderly.

(Id. at 41-44, 47, 52-57).

       Simmons was sentenced to 156 months on Count One and a consecutive term of 24 months

on Count Twenty-Four, followed by concurrent three-year terms of supervised release on both

counts. (Id. at 76; cr Dkt. 67 at 2-3). The Court granted a subsequent motion to reduce the sentence

under Rule 35(b) of the Federal Rules of Criminal Procedure, reducing Simmons’ sentence on

Count One to 126 months. (cr Dkts. 80, 81). Simmons filed motions for additional reductions and

the return of forfeited property, which were denied. (cr Dkts. 83, 87, 89, 90). His pro se appeal of

their denial was dismissed for failure to prosecute. (cr Dkts. 91, 95).

       Simmons also filed a pro se notice of appeal. (cr Dkt. 93). Crawford moved to withdraw,

which was denied by the Eleventh Circuit. (cr Dkt. 96). Crawford then filed an Anders brief, see

Simmons v. United States, No. 14-11335, 2015 WL 5996957 (11th Cir. Oct. 13, 2015), and a

subsequent brief as directed by the Eleventh Circuit, Simmons v. United States, 2016 WL 4447161


                                                  3
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 4 of 16 PageID 109



(11th Cir. Aug. 22, 2016). The Eleventh Circuit found that imposition of the three-year term of

supervised release on Count Twenty-Four was erroneous, and vacated Simmons’ sentence “on

Count Twenty-Four and remand[ed] for proceedings consistent with [the] opinion.” (cr Dkt. 114);

United States v. Simmons, 686 F. App’x 718 (11th Cir. 2017).

         Geoffrey Cox represented Simmons on remand. (cr Dkts. 120, 121). At sentencing, he

observed that if Simmons had been sentenced under the current guidelines relating to intended

loss, he would have received two fewer levels, resulting in a 30-month difference in the guidelines

range. (cr Dkt. 131 at 5-6). This Court noted that, however, based on the limited remand, it did not

have jurisdiction to consider a request for a lower sentence on Count One in light of a

nonretroactive change to the guidelines enhancement and even if it did, it would not impose a

different sentence. (Id. at 9). Simmons was sentenced on Count Twenty-Four to a consecutive term

of 24 months imprisonment followed by a one-year term of supervised release to run concurrently

with the three-year term imposed on Count One. (Id.; cr Dkt. 122). He was also instructed to timely

communicate to Cox his decision about an appeal. (cr Dkt. 131 at 12). He did not appeal following

the sentencing on remand.

         In his § 2255 motion, Simmons raises three grounds, contending that the district court

lacked jurisdiction on the aggravated identity theft conviction, his constitutional rights were

violated at the sentencing on remand, and Crawford and Cox were ineffective. (cv Dkts. 1, 2). The

United States responds that the claims are without merit.2 (cv Dkt. 6). This Court agrees.


         2
           Simmons also filed a reply, essentially rearguing his contentions, claiming that the United States failed to
address all of his arguments, misled the court, and requesting that his sentences on Counts One and Twenty Four be
vacated. (cv Dkt. 7). This Court is mindful of its responsibility to address and resolve all claims raised in his motion.
Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992) (instructing “the district courts to resolve all claims for relief
raised in a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254”). That said, nothing in Clisby requires or
suggests consideration of a claim raised for the first time in a reply.

                                                           4
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 5 of 16 PageID 110



                                                 DISCUSSION

         This Court had subject matter jurisdiction over Simmons’ aggravated identity theft charge

and did not violate his constitutional rights at the sentencing on remand. And Simmons has not

established that Crawford or Cox were ineffective. He is therefore not entitled to relief.

Ground One: Subject Matter Jurisdiction

         In Ground One, Simmons contends the Court “lack[ed] subject matter jurisdiction to

convict [him] for aggravated identity theft.” (cv Dkt. 1 at 4). Specifically, he argues that the offense

of wire fraud under 18 U.S.C. § 1343 is not a qualifying predicate offense for a consecutive

sentence under 18 U.S.C. § 1028A. (cv Dkt. 2 at 1). He also argues that Public Law 108-275, §

2(a) is “ambiguous” and unconstitutional because it criminalizes conduct that is “aggravating” or

“annoying.” (Id. at 1-2). In his reply, he invokes the rule of lenity and contends he did not waive

or default his claim because it is jurisdictional in nature.3 (cv Dkt. 7 at 2); see also Howard v.

United States, 374 F.3d 1068, 1071 (11th Cir. 2004) (“[A] jurisdictional defect cannot be waived

or procedurally defaulted[.]”). His contentions are without merit.

         Title 18 U.S.C. § 3231 gives district courts subject matter jurisdiction over “all offenses

against the laws of the United States,” and an indictment that charges a federal crime establishes

the district court’s jurisdiction. See Alikhani v. United States, 200 F.3d 732, 734-35 (11th Cir.




         In its response, the United States includes affidavits from Crawford and Cox. (cv Dkts. 6-1, 6-2). To the
extent their averments are refuted by Simmons’ allegations, it is unnecessary to rely on the affidavits to resolve the
motion, and an evidentiary hearing is not required because the § 2255 motion “and the files and records of the case
conclusively show that [Simmons] is entitled to no relief.” 28 U.S.C. § 2255(b).
         3
           To explain his failure to raise the issue on direct appeal, he states that both Crawford and Cox refused to
file his “Argument” on his behalf, in violation of his Fifth, Sixth, and Fourteenth Amendment rights. (Id.).
Notwithstanding, it is unnecessary to determine whether the claim is defaulted, since the United States does not
contend that any claim is defaulted, and the claim is nonetheless without merit.

                                                          5
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 6 of 16 PageID 111



2000). As the United States observes, Count Twenty-Four’s predicate offense was theft of

government property, in violation of 18 U.S.C. § 641. (cv Dkt. 6 at 10; cr Dkt. 1 at 7; cr Dkt. 102

at 35). Felony violations of § 641 qualify as predicate offenses for aggravated identity theft. See

18 U.S.C. § 1028A(c)(1); United States v. Wilson, 788 F.3d 1298, 1311 (11th Cir. 2015).

Moreover, it is of no consequence that Simmons was not convicted of the theft charge. See, e.g.,

United States v. Boone, 477 F. App’x 99, 100 (4th Cir. 2012) (“Because the statutory text does not

support [the defendant’s] contention that there must be a conviction on the predicate felony

offense, we must reject this argument.”).

       Second, contrary to Simmons’ contention, 18 U.S.C. § 1028A does not criminalize conduct

that is merely “annoying.” Rather, to “prove a violation of 18 U.S.C. § 1028A, the evidence must

establish that the defendant: (1) knowingly transferred, possessed, or used the means of

identification of another person; (2) without lawful authority; (3) during and in relation to

a felony enumerated in § 1028A(c).” United States v. Lee, 743 F. App’x 296, 299 (11th Cir. 2018).

Simmons admitted to using personal identifying information of other individuals to submit

fraudulent tax returns. (cr Dkt. 44 at 16-21). This conduct is not merely annoying, is sufficient to

support his conviction, and, contrary to his assertions, did not constitute a “victimless crime.” See

(cv Dkt. 17 at 2). Accordingly, Ground One is due to be denied.

Ground Two: Constitutional Violations During Sentencing on Remand

       In Ground Two, Simmons contends his Fifth, Sixth, and Fourteenth Amendment rights

were violated at the sentencing on remand. (cv Dkt. 1 at 5). He first reasons that because the

Eleventh Circuit vacated his sentences on Counts One and Twenty-Four, a new PSR should have

been prepared to incorporate the amended guideline relating to loss, which would have resulted in


                                                 6
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 7 of 16 PageID 112



a different guidelines range. (cv Dkt. 2 at 2). He further contends that because the actual loss was

$1,890,660 and the intended loss was $8,900,000, the Court should have applied U.S.S.G.

Amendment 791 to his base offense, and not the six-level enhancement under U.S.S.G. §

2B1.1(b)(2)(C). (Id. at 3).4

        As the United States correctly observes, the remand was limited. The Eleventh Circuit

“vacate[d] the sentence on Count 24 and remand[ed] for proceedings consistent with [the]

opinion.” (cv Dkt. 6 at 11; cr Dkt. 114 at 2). This Court on remand noted that, based on the

mandate, it did not have jurisdiction to consider a request for a lower sentence on Count One based

on a nonretroactive amendment to the guidelines enhancement and that, even if it did, it would not

impose a different sentence. (cr Dkt. 131 at 9); see United States v. Tamayo, 80 F.3d 1514, 1519

(11th Cir. 1996) (applying law of the case doctrine where “[a]lthough [the defendant’s] original

sentence was vacated, clearly the entire sentencing package was not to be revisited on remand

because the [appellate court] limited his resentencing to” a separate issue).

        Simmons next contends the Court should not have determined that his crimes involved 250

or more victims, resulting in a six-level increase under U.S.S.G. § 2B1.1(b)(2)(C), since an agent

at the sentencing testified that he had only interviewed nine individuals. (cv Dkt. 2 at 2). As with

his first argument, this Court lacked jurisdiction to reconsider this issue on Count One based on

the limited remand. In any event, the claim is without merit, since the agents’ testimony supported


        4
           The wire fraud conviction carried a base offense level of 7, with a 20-level increase because the intended
loss exceeded $7 million. (cr Dkt. 113 ¶¶ 30-31). Amendment 791, which increased the amount of loss required to
trigger certain offense level enhancements, became effective in 2015, after Simmons’ initial sentencing. See U.S.S.G.
App. C., Amend. 791 (2016). As courts have found, there is no indication the amendment was intended to apply
retroactively. See, e.g., Pestana v. United States, No. 16-21849-CV-UNGARO, 2017 WL 2805184, at *10 (S.D. Fla.
June 2, 2017); see also United States v. Conaway, 535 F. App’x 898, 900 (11th Cir. 2013) (“To obtain a reduction in
a term of imprisonment based on an amendment to the Sentencing Guidelines, the relevant amendment must be listed
in § 1B1.10(c)).

                                                         7
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 8 of 16 PageID 113



a finding that Simmons’ crime involved 250 or more victims. They testified that personal

identifying information of between 300 to 500 individuals was found in a notebook inside

Simmons’ business, and that tax returns using the personal information of more than 250

individuals were filed from two IP addresses associated with Simmons. (cr Dkt. 105 at 14-16, 26).

Additionally, the guidelines define a victim in a case involving means of identification as “any

individual whose means of identification was used unlawfully or without authority.” U.S.S.G.

§2B1.1, cmt. n.4(E); see also Pestana, 2017 WL 2805184 at * 11. The Eleventh Circuit has found

that this includes deceased individuals. See United States v. Philidor, 717 F.3d 883, 886 (11th Cir.

2013).

         The sentencing enhancements were therefore correctly applied. His due process rights were

not violated and he is not entitled to an evidentiary hearing on these sentencing issues on Count

One. And in any event, as to each of his contentions, Simmons provides no authority finding that

such purported sentencing errors constitute a constitutional violation entitling a petitioner to relief

in a collateral proceeding. See Spencer v. United States, 773 F.3d 1132, 1139 (11th Cir. 2014).

Accordingly, Ground Two is due to be denied.5

Ground Three: Ineffective Assistance of Counsel

         In Ground Three, Simmons contends that Crawford and Cox were ineffective. (cv Dkt. 1

at 7). To establish ineffective assistance of counsel, he must demonstrate that (1) counsel’s

performance was constitutionally deficient, and (2) he was prejudiced as a result. Strickland v.



         5
            In a footnote, Simmons contends that his sentence on the aggravated identity theft conviction is illegal
because the Court could only impose a sentence of 24 months of imprisonment without supervised release. (cv Dkt. 2
at 3 n.5); see also (cv Dkt. 7 at 6 (arguing ineffective assistance of counsel for failure to raise argument)). As the
Eleventh Circuit noted, however, the statutory maximum term of supervised release is one year. (cr Dkt. 114 at 2); see
also 18 U.S.C. § 3583(b); 18 U.S.C. § 1028A(a)(1) and (b)(2); 18 U.S.C. § 3559(a)(5).

                                                          8
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 9 of 16 PageID 114



Washington, 466 U.S. 668, 687 (1984). “Judicial scrutiny of counsel’s performance must be highly

deferential. . . . A fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s

challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. at 689.

And “a court must indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial strategy.” Id.

(citation and internal quotation marks omitted).

       The Strickland test also applies to challenges of guilty pleas. See Scott v. United States,

325 F. App’x 822, 824 (11th Cir. 2009). The Eleventh Circuit explains:

           In this context, the first prong of Strickland requires the defendant to show
           his plea was not voluntary because he received advice from counsel that
           was not within the range of competence demanded of attorneys in criminal
           cases. The second prong focuses on whether counsel’s constitutionally
           ineffective performance affected the outcome of the plea process, meaning
           the defendant must show a reasonable probability that, but for counsel’s
           errors, he would have entered a different plea.

Id. (internal quotation marks and citations omitted); Lafler v. Cooper, 566 U.S. 156 (2012).

       Notably, “counsel owes a lesser duty to a client who pleads guilty than to one who decides

to go to trial,” and “need only provide his client with an understanding of the law in relation to the

facts, so that the accused may make an informed and conscious choice between accepting the

prosecution’s offer and going to trial.” Wofford v. Wainwright, 748 F.2d 1505, 1508 (11th Cir.

1984). Counsel must make an “independent examination of the facts, circumstances, pleadings and

laws involved, [and] offer his informed opinion as to the best course to be followed in protecting

the interests of the client.” Id. Collateral relief is only available if a petitioner “prove[s] serious


                                                   9
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 10 of 16 PageID 115



 derelictions on the part of counsel sufficient to show that his plea was not, after all, a knowing and

 intelligent act.” Lopez v. Reid, No. 2:14-CV-584-FtM-38-MRM, 2017 WL 2869405, at *2 (M.D.

 Fla. July 5, 2017) (quoting McMann v. Richardson, 397 U.S. 759, 774 (1970)).

          Because Simmons cannot show deficient performance by Crawford or Cox, or any

 resulting prejudice, his ineffective assistance of counsel claims fail.

     I. Crawford’s Assistance

          Simmons contends that Crawford was ineffective in failing to:

     1) File a motion to suppress based on an illegal search and seizure at his residence and office;
     2) File a document contending that the Court lacked subject matter jurisdiction to convict for
        aggravated identity theft; and
     3) Object to the PSR’s application of a six-level enhancement under § 2B1.1(b)(2)(C).

 (cv Dkt. 2 at 4; cv Dkt. 7 at 6-7). These contentions are without merit.

          First, as the United States correctly contends, by pleading guilty Simmons waived claims

 of pre-plea ineffective assistance of counsel, including that counsel was ineffective in failing to

 file a motion to suppress. (cv Dkt. 6 at 15); Wilson v. United States, 962 F.2d 996, 997 (11th Cir.

 1992); Franklin v. United States, 589 F.2d 192, 194-95 (5th Cir. 1979).6 Moreover, he fails to

 specify or support with factual detail the basis for a motion to suppress, or any prejudice he has

 suffered.

          Second, as discussed, this Court had jurisdiction over the aggravated identity theft offense.



          6
           Simmons does not assert that his guilty plea was unknowing or involuntary. Even if he did, the Rule 11
 colloquy demonstrates that he entered the plea knowingly, intelligently, and voluntarily. Indeed, “[t]here is a strong
 presumption that statements made during the plea colloquy are true,” and he “bears a heavy burden to show that his
 statements under oath were false.” Patel v. United States, 252 F. App’x 970, 975 (11th Cir. 2007). At the change of
 plea hearing, he confirmed that he understood the charges to which he was pleading guilty and that he was not forced,
 coerced, or promised anything independent of the plea agreement. (cr Dkt. 102 at 9-11, 22). He further acknowledged
 that he was waiving constitutional rights, including his right to a jury trial and “any objections as to how the charges
 were brought against [him] or as to how the evidence in [his] case was gathered[.]” (Id. at 33).

                                                           10
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 11 of 16 PageID 116



 See Alikhani, 200 F.3d at 734-35. Counsel is not ineffective in failing to raise an argument that has

 no legal basis. Freeman v. Attorney General, State of Florida, 536 F.3d 1225, 1233 (11th Cir.

 2008) (“A lawyer cannot be deficient for failing to raise a meritless claim.”).

          Third, contrary to Simmons’ assertions, Crawford did object to the assessment of the six-

 level enhancement under § 2B1.1(b)(2)(C), both prior to and at sentencing. (cr Dkt. 113 at 19; cr

 Dkt. 105 at 41-43). He also challenged the PSR’s calculations based on intended loss rather than

 actual loss and the United States’ proof of the amount of loss. (cr Dkt. 105 at 6-7, 9, 11-12). The

 Court overruled the objections. Accordingly, Simmons is unable to establish that Crawford’s

 performance was deficient or that he suffered prejudice, and Ground Three as to Crawford fails.7

     II. Cox’ Assistance

          Simmons contends that Cox was ineffective in failing to:

     1) Argue on appeal that the Court lacked subject matter jurisdiction to convict him for
        aggravated identity theft;
     2) Argue on appeal that the Court violated his constitutional rights during the sentencing on

          7
            Simmons does not expressly contend that Crawford was ineffective in failing to file a notice of appeal.
 Indeed, Simmons filed a timely notice. (cv Dkt. 93). After the Eleventh Circuit directed Crawford to brief the
 supervised release issue, Crawford responded to a letter from Simmons relating to other possible arguments. (cv Dkt.
 7 at 10-11). Crawford explained that,

              [w]ith respect to challenging the enhancements under the sentencing guidelines, please be
              advised that I do not believe there is a legally sufficient reason to challenge any of the
              enhancements. I am unaware of any recent case law that will enable us to pose a legal
              argument. If you feel otherwise, please let me know. With respect to your assertion that
              there is a new “loss amount” and that the guidelines have changed, while you may be
              correct please be advised this is not an appellate issue. . . . If your case is sent back . . . for
              resentencing . . . I will try and convince the judge to readdress the original sentence of
              incarceration. However, since the appellate opinion will not have disturbed that original
              sentence I doubt [the Court] will grant our request. I will make the effort if we get to that
              point.

 (Id. at 10). As discussed, the arguments Simmons wanted raised were without merit, and “[a]ppellate counsel is not
 ineffective for failing to raise claims ‘reasonably considered to be without merit.’” United States v. Nyhuis, 211 F.3d
 1340, 1344 (11th Cir. 2000). On appeal, Crawford nonetheless requested that Simmons receive a plenary resentencing.
 See Simmons, 2016 WL 4447161, at *9; see also Simmons v. United States, 14-11335, 2016 WL 7011657 (11th Cir.
 Nov. 29, 2016).

                                                             11
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 12 of 16 PageID 117



       remand;
    3) File a motion relating to the amendment to U.S.S.G. § 2B1.1(b)(1).
    4) File a motion relating to the lack of evidence regarding the number of victims to support
       an enhancement under U.S.S.G. § 2B1.1(b)(2)(C); and
    5) File an appeal as to the lack of subject matter jurisdiction, the constitutional violations at
       the sentencing, and Crawford’s ineffective assistance.

 (cv Dkt. 2 at 4-5; Dkt. 7 at 7). He also asserts that he requested Cox to file an appeal. (cv Dkt. 2 at

 5). These contentions are without merit.

        First, Simmons has not shown deficient performance or prejudice resulting from any

 claimed deficient performance, specifically from Cox’ failure to file a motion relating to the

 enhancements based on the amount of loss or number of victims. At sentencing, both Cox and

 Simmons addressed the amendment to the amount of loss enhancement, but as noted, this Court

 found that it lacked jurisdiction and that a reduction was unwarranted. (cr Dkt. 131 at 5-6). Second,

 his contention that the enhancement based on the number of victims was incorrectly applied was

 beyond the scope of the limited remand and, in any event, without merit. See Freeman, 536 F.3d

 at 1233. And as noted, the contention that the Court lacked subject matter jurisdiction over the

 aggravated identity theft offense was without merit. And as to Cox’ failure to raise Crawford’s

 ineffective assistance on appeal, “[t]he preferred means for deciding a claim of ineffective

 assistance of counsel is through a 28 U.S.C. § 2255 motion ‘even if the record contains some

 indication of deficiencies in counsel’s performance.’” United States v. Patterson, 595 F.3d 1324,

 1328-29 (11th Cir. 2010) (citation omitted). Indeed, Simmons was able to raise his ineffective

 assistance of counsel claim in this proceeding.

        To the extent Simmons contends that Cox was ineffective in failing to pursue an appeal, it

 is true that an attorney’s failure to file a notice of appeal as requested by a defendant constitutes

 deficient performance. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). However, if a defendant

                                                   12
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 13 of 16 PageID 118



 does not instruct counsel to file a notice of appeal or ask that an appeal not be taken, a court must

 determine whether counsel “consulted” with the defendant about an appeal. Id. at 478. This means

 “advising the defendant about the advantages and disadvantages of taking an appeal, and making

 a reasonable effort to discover the defendant’s wishes.” Id.

          “[C]ounsel has a constitutionally imposed duty to consult with the defendant about an

 appeal when there is reason to think either (1) that a rational defendant would want to appeal (for

 example, because there are nonfrivolous grounds for appeal), or (2) that this particular defendant

 reasonably demonstrated to counsel that he was interested in appealing.” Id. at 480. Relevant

 factors include whether the conviction follows a guilty plea, whether the defendant received the

 sentence he bargained for, and “whether the plea [agreement] expressly . . . waived some or all

 appeal rights.” Id.

          Here, there are several factors suggesting that Cox had no duty to consult with Simmons

 about an appeal. First, Simmons’ sentence on Count Twenty Four was mandated by statute and

 the term of supervised release was corrected. Second, he points to no nonfrivolous grounds for

 appeal. Moreover, he pleaded guilty, and his plea agreement included a broad appeal waiver and

 an appeal would have been further limited by the scope of remand. See United States v. George,

 752 F. App’x 816, 821 (11th Cir. 2018). And apart from his conclusory assertion that Cox refused

 to pursue an appeal, there is no indication that Simmons reasonably demonstrated an interest in

 appealing.8

          The United States also contends that Simmons does not establish that “he specifically asked


          8
          Counsel avers that after the sentencing he explained that Simmons could appeal the sentence and that
 Simmons did not ask counsel to file a notice of appeal. (cv Dkt. 6-2 ¶ 6). To the extent this presents a factual dispute
 with Simmons’ allegations, it is unnecessary to rely on counsel’s affidavit to resolve the motion.

                                                           13
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 14 of 16 PageID 119



 counsel to file a notice of appeal or that counsel failed to consult with him about an appeal,” and

 he “does not provide support for his conclusory notice of appeal claim.” (cv Dkt. 6 at 19). Indeed,

 in his memorandum of law, Simmons merely asserts that he “requested” that an appeal be filed,

 and that Cox “refuse[d] and abandon[ed]” the discussed issues. (cv Dkt. 2 at 5; see also cv Dkt. 7

 at 8).

          Rather than support Simmons’ claim of ineffective assistance of counsel, this assertion

 suggests that he and Cox did discuss the possibility and the merits of an appeal. Notably, Simmons

 does not allege that, following his discussions with counsel, he insisted on counsel filing a notice

 of appeal despite counsel’s judgment that any appeal would be without merit. As noted, the claims

 Simmons wanted raised were, in any event, without merit. And as the United States observes, if

 Simmons intended to pursue an appeal, he had the ability to file a notice of appeal as shown by his

 prior pro se notices of appeal. (cv Dkt. 6 at 16).

          Ultimately, Simmons provides no detail to support his conclusory assertions, including the

 nature of his request and Cox’ alleged refusal. To be entitled to an evidentiary hearing, a petitioner

 must allege “reasonably specific, non-conclusory facts that, if true, would entitle him to relief,”

 see Griffith v. United States, 871 F.3d 1321, 1329 (11th Cir. 2017), and a “hearing is not required

 on . . . claims . . . which are based upon unsupported generalizations.” Holmes v. United States,

 876 F.2d 1545, 1553 (11th Cir. 1989); see also Saunders v. United States, 278 F. App’x 976, 979

 (11th Cir. 2008). Accordingly, since he alleges that he requested Cox to file an appeal, but did not

 provide factual support or context, Simmons was directed to file an affidavit setting forth all

 discussions and attempted discussions he had with Cox regarding an appeal. (cv Dkt. 12 at 3). He

 was further directed to explain what action he took, if any, upon receiving any notice from Cox


                                                  14
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 15 of 16 PageID 120



 that he believed an appeal would be without merit. (Id.). And he was directed to explain how and

 when he learned that counsel had not filed an appeal as requested. (Id.). He was advised that he

 was free to include any additional factual support that may be relevant to his claim, and that failure

 to respond to the order “as directed” may be construed as abandonment of the claim. (Id.).

          Subsequent to this directive, Simmons filed two motions to continue, which were granted.

 (cv Dkts. 13, 14, 15, 16). In his response, although he reasserted his ineffective assistance claims,

 namely as it relates to the Court’s subject matter jurisdiction, (cv Dkt. 17), he did not file an

 affidavit addressing the issues as directed. Indeed, although he “re-alleges Grounds #1 thru #3 in

 his June 2018 Reply brief” and attaches his reply, he does not specifically address Cox’ failure to

 pursue an appeal, despite being informed that failure to respond to the Court’s order as directed

 may be construed as abandonment of the claim. (Id. at 2; cv Dkt. 17-1; cv Dkt. 12 at 3).

          Accordingly, since Simmons did not elaborate on his discussions with counsel as directed,

 his unsupported statement that he requested Cox to pursue an appeal does not warrant an

 evidentiary hearing. And given Simmons’ conclusory allegations that fail to establish ineffective

 assistance of counsel and his failure to develop the record despite being warned of the

 consequences of failing to respond as directed, the claim that Cox refused Simmons’ request to

 pursue an appeal is due to be denied.9 Simmons is therefore not entitled to relief on Ground Three.



          9
            Courts in this Circuit have denied relief based in part on a petitioner’s failure to provide an affidavit as
 directed. See, e.g., United States v. Clark, No. 4:14CR75/MW/CAS, 2018 WL 1096462, at *5 (N.D. Fla. Jan. 29,
 2018), report and recommendation adopted, No. 4:14CR75-MW/CAS, 2018 WL 1100880 (N.D. Fla. Feb. 28, 2018)
 (“Given [the petitioner’s] lack of response to the court order, as well as the lack of even the most minimal factual
 support for his assertions, the court finds that neither relief nor an evidentiary hearing is warranted.”); United States
 v. Simmons, No. 4:15CR48/MW/GRJ-7, 2018 WL 3543847, at *5-6 (N.D. Fla. June 6, 2018), report and
 recommendation adopted, No. 4:15CR48-MW/GRJ-7, 2018 WL 3546361 (N.D. Fla. July 22, 2018) (“[T]he Court has
 no difficulty concluding that Petitioner’s bare assertion that counsel failed to file an appeal as directed falls well short
 of establishing entitlement to an evidentiary hearing.”); see also Equity Lifestyle Properties, Inc. v. Fla. Mowing And

                                                             15
Case 8:18-cv-00583-JDW-AEP Document 18 Filed 06/04/20 Page 16 of 16 PageID 121



                                    Certificate of Appealability (“COA”)

          A COA may issue “only if the applicant has made a substantial showing of the denial of a

 constitutional right,” which requires Simmons to demonstrate “that jurists of reason could disagree

 with the district court’s resolution of his constitutional claims or that jurists could conclude the

 issues presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

 537 U.S. 322, 327 (2003); 28 U.S.C. § 2253(c)(2). Because Simmons cannot meet this standard,

 he is not entitled to a COA and cannot appeal in forma pauperis.

                                                 CONCLUSION

          Petitioner Simmons’ § 2255 motion is DENIED. The Clerk is directed to enter judgment

 in favor of the United States and against Simmons, and to close the case.

          DONE AND ORDERED this 4th day of June, 2020.




                                                      /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge

 Copies to: Petitioner, Counsel of Record




 Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (“The court may dismiss a claim if the plaintiff fails to
 prosecute it or comply with a court order.”).

           While Simmons did file a response, it nonetheless does not comply with the Court’s instructions. However,
 even if this noncompliance is not construed as an abandonment of the claim, Simmons’ allegations are insufficient to
 entitle him to relief or an evidentiary hearing.

                                                          16
